762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARENCE PAUL MEISTER, PETITIONER-APPELLANT,v.COMMISSIONER OF INTERNAL REVENUE, RESPONDENT-APPELLEE.
NO. 84-1560
United States Court of Appeals, Sixth Circuit.
3/18/85

ORDER
BEFORE:  MERRITT, Circuit Judge; and PHILLIPS and PECK, Senior Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought in the Tax Court, petitioner seeks to challenge a determination of a deficiency in federal income tax for the year 1980.  The Tax Court upheld the deficiency and plaintiff appeals to this Court.  On appeal, both sides have submitted briefs, and petitioner moves for a six month continuance.


3
Upon consideration, we affirm.  Petitioner contends that he was somehow denied due process of law when the respondent filed a trial brief out of sequence in the Tax Court.  This contention has no basis in reality.  A judge of the Tax Court is unquestionably empowered to order simultaneous submission of briefs.  Rule 151(b), Tax Court Rules of Practice.  The record before us clearly reflects that simultaneous briefing was, in fact, ordered in the instant cause.  Both the Tax Court's docket sheet and the 'Minutes of Proceedings' for October 17/18, 1983, demonstrate this beyond cavil.  The appeal is frivolous.


4
Having determined that the instant appeal is frivolous, we hereby award respondent double costs of this appeal.  Rule 38, Federal Rules of Appellate Procedure; 26 U.S.C. Sec. 7482(c)(4).


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that respondent be awarded double costs of this appeal, that the motion for a continuance be denied, and that the final order of the Tax Court be and it hereby is affirmed.